Exhibit 10.7

 

ASSIGNMENT, ASSUMPTION AND MEMBERSHIP INTEREST TRANSFER AGREEMENT

 

This Assignment, Assumption and Membership Interest Transfer Agreement (this
“Agreement”), dated as of June 27, 2017 (the “Effective Date”), is entered into
by and between iSTAR REO HOLDINGS TRS LLC, Delaware limited liability company
(“Seller”), and SAFETY INCOME AND GROWTH OPERATING PARTNERSHIP LP, a Delaware
limited partnership (“Purchaser”).  Seller and Purchaser are sometimes
collectively referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Seller is a party (by assignment from iStar) to the Agreement of
Purchase and Sale and Joint Escrow Instructions (the “Purchase Agreement”),
dated May 24, 2017, between iStar, Inc. (“iStar”) and Future Hollywood, LLC
(“Future”), pursuant to which, Seller has agreed to purchase the Property, as
such term is defined in the Purchase Agreement;

 

WHEREAS, in connection with the closing of the initial public offering of
Safety, Income and Growth, Inc., the ultimate parent of the Purchaser
(“Safety”), Seller desires to assign, and Purchaser desires to assume, all of
Seller’s right, title and interest in, to and under the Purchase Agreement, on
the terms set forth herein;

 

WHEREAS, if, on or before the date of this Agreement, Seller has acquired the
Property under the Purchase Agreement, then in addition to assigning all of
Seller’s right, title and interest in, to and under the Purchase Agreement to
Purchaser, Seller will also transfer to Purchaser (x) one hundred percent (100%)
of the limited partnership interest (the “LP Interest”) in 62 Hundred Hollywood
North LP (“LP”), a subsidiary of Seller that will be the owner of the Property
immediately prior to such transfer, and (y) one hundred percent (100%) of the
membership interest (the “Membership Interest”) of 62 Hundred Hollywood N GenPar
LLC, a Delaware limited liability company that is the sole general partner in LP
(“GenPar”).  LP Interest and Membership Interest shall be collectively referred
to as “Seller’s Interests”; and

 

WHEREAS, each of the Parties desires to set forth certain representations,
warranties, and covenants and to establish certain closing conditions to induce
the other Party to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
hereby agree as follows:

 

ARTICLE 1:  GENERAL

 

Section 1.01          Defined Terms.  Any capitalized term not defined herein
shall have the meaning ascribed to such term in the Initial Portfolio Agreement
dated the date hereof among iStar, Safety and Purchaser.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2:  ASSIGNMENT AND ASSUMPTION; TRANSFER OF SELLER’S INTERESTS

 

Section 2.01          Assignment and Assumption.  Effective as of the Closing,
Seller assigns to Purchaser, and Purchaser assumes from Seller, all of Seller’s
right, title and interest in, to and under the Purchase Agreement.

 

Section 2.02.         Transfer of Seller’s Interests. If, on or before the date
of this Agreement, LP has acquired the Property, then Seller shall transfer,
sell, convey and deliver to Purchaser all of its right, title and interest in
and to Seller’s Interests at the Closing.

 

Section 2.03          Purchase Price. The aggregate purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller at the Closing is
$68,360,000.00.

 

Section 2.04          Closing Date. The closing of the transactions (the
“Closing”) provided for in this Agreement shall take place simultaneously with
the execution of this Agreement (the “Closing Date”).

 

Section 2.05          Closing Obligations.

 

(a)           At Closing, (1) Purchaser shall deliver, or cause to be delivered,
the Purchase Price which shall be payable by wire transfer of immediately
available funds to an account designated by Seller, and a written instrument in
form and substance reasonably satisfactory to Seller and signed by Purchaser,
pursuant to which Purchaser assumes all of Seller’s right, title and interest
in, to and under the Purchase Agreement,  (2) Seller shall deliver to Purchaser
a written instrument in form and substance reasonably satisfactory to Purchaser
and signed by Seller, pursuant to which Seller assigns to Purchaser all of
Seller’s right, title and interest in, to and under the Purchase Agreement and
(3) if Seller is required to transfer Seller’s Interests to Purchaser pursuant
to Section 2.03, Seller shall also transfer to Purchaser Seller’s Interests by
one or more written assignments in form and substance reasonably satisfactory to
Purchaser.

 

(b)           Following the Closing, Seller shall execute and deliver to
Purchaser such documents and instruments of conveyance as may be appropriate and
shall take or cause to be taken such reasonable actions as Purchaser may from
time to time reasonably request in order to accomplish the assignment of
Seller’s rights under the Purchase Agreement to Purchaser and, if applicable,
the transfer of Seller’s Interests from Seller to Purchaser.

 

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES

 

Section 3.01 Representations and Warranties of Seller. As a material inducement
to Purchaser to enter into this Agreement and to consummate the transactions
contemplated hereby, Seller hereby represents and warrants to Purchaser as
follows:

 

(a)           Organization and Authority. Each of Seller, GenPar and LP are
validly existing, and in good standing in the state in which it was formed.
Seller has the full right and authority and has obtained any and all material
consents required, to enter into this

 

2

--------------------------------------------------------------------------------


 

Agreement and to consummate or cause to be consummated the transactions
contemplated hereby.  This Agreement and all of the documents to be delivered by
Seller at the Closing have been authorized and executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Seller,
enforceable in accordance with their terms.

 

(b)           Pending Actions.  There is no action or proceeding pending or
threatened against Seller, Gen Par or LP or relating to Seller’s Interests or
which challenges or impairs Seller’s ability to execute and deliver this
Agreement or to perform its obligations under this Agreement.

 

(c)           Notices from Governmental Authorities.  Seller has not received
from any governmental authority written notice of any material violation of any
Laws applicable (or alleged to be applicable) to GenPar, LP or Seller’s
Interests that has not been corrected.

 

(d)           Ownership of Seller’s Interests.  Seller is the owner of the
Seller’s Interests and the transfer of the Seller’s Interests to Purchaser shall
be made free and clear of any Liens (other than Permitted Liens). Except as
provided for or contemplated by this Agreement or any other agreements
referenced herein, there are no, and, as of the Closing, there will not be any,
rights, subscriptions, warrants, options, conversion rights, preemptive rights,
agreements, instruments or understandings of any kind outstanding entitling any
Person to acquire any equity interests in Seller’s Interests, except pursuant to
Permitted Liens.

 

(e)           Violation.  Neither the execution, delivery or performance of this
Agreement, any agreement contemplated hereby between the Parties and the
transactions contemplated hereby between the Parties does or will, with or
without the giving of notice, lapse of time, or both, violate, conflict with,
result in a breach of, or constitute a default under or give to others any right
of termination, acceleration, cancellation or other right under, (a) the
organizational documents of Seller, GenPar, or LP, (b) any agreement, document
or instrument to which any of Seller, GenPar, or LP is a party or by which any
of Seller, GenPar, or LP is bound or (c) any term or provision of any judgment,
order, writ, injunction, or decree binding on any of Seller, GenPar, or LP (or
its assets or properties), except, in the case of clause (b) and (c), any such
breaches or defaults that would not reasonably be expected to have a Seller
Material Adverse Effect.  For purposes hereof, a “Seller Material Adverse
Effect” shall mean a material adverse effect on the assets, business, financial
condition or results of operation of Seller and its consolidated subsidiaries,
taken as a whole.

 

(f)            Taxes.

 

A.            Each of Seller, GenPar, and LP have timely filed all Tax Returns
required to be filed by it (after giving effect to any filing extension properly
granted by a Governmental Authority having authority to do so) in accordance
with all applicable Laws. All such Tax Returns are correct and complete in all
material respects, and each of

 

3

--------------------------------------------------------------------------------


 

Seller, GenPar, and LP have paid (or had paid on its behalf) all Taxes required
to be paid by it (whether or not shown on such Tax Returns), and no deficiencies
for any Taxes have been proposed, asserted or assessed in writing against any of
Seller, GenPar, and LP, and no requests for waivers of the time to assess any
such Taxes are pending and no such waivers have been granted.

 

(g)           Solvency.  Seller has been and will be solvent at all times prior
to the the Closing Date. No bankruptcy or similar insolvency proceeding has been
filed or is currently contemplated by Seller, GenPar, or LP.

 

(i)            Broker.  None of Seller, GenPar, or LP has entered into any
agreement with any broker, finder, or similar agent of any Person or firm that
will result in the obligation of Purchaser to pay any finder’s fees, brokerage
fees or commissions or similar payment in connection with the transactions
contemplated by this Agreement.

 

(j)            No Other Representations or Warranties.  Other than the
representations and warranties expressly set forth in this Article 3, Seller
shall not be deemed to have made any other representation or warranty in
connection with this Agreement.

 

Section 3.02          Representations and Warranties of Purchaser. As a material
inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser hereby represents and warrants to
Seller as of the Closing Date as follows:

 

(a)           Organization and Authority.  Purchaser has all requisite power and
authority to own, lease or operate its property and to carry on its business as
presently conducted and, to the extent required under applicable law, is
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business or the character of its property make such
qualification necessary.  The execution, delivery and performance of this
Agreement by Purchaser has been duly and validly authorized by all necessary
action of Purchaser. This Agreement, when executed and delivered, will
constitute the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency and debtors’ relief or the application
of equitable principles.

 

(b)           No Consents.  No consents, authorizations or approvals of any
third parties including, but not limited to, any action, approval, consent or
authorization by any third party, financial institution, governmental or
quasi-governmental agency, commission, board, bureau or instrumentality or any
members or managers of any company, are required in connection with the
execution, delivery or performance of this Agreement by Purchaser or the
consummation of the transactions contemplated by this Agreement. Purchaser has
made, or shall make, simultaneously with the Closing, all registrations or
filings with any governmental authority required for the execution or delivery
of this Agreement or the consummation of the transactions contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4.  SURVIVAL

 

Section 4.01.           Survival of Representations, Warranties and Covenants. 
The representations and warranties of Seller set forth in Section 3.01 are made
as of the Effective Date and the Closing Date, and shall not be deemed to be
merged into or waived by the instruments of Closing, but shall survive the
Closing for a period of 12 months (the “Survival Period”).  All covenants set
forth in this Agreement shall survive the Closing indefinitely and shall not be
deemed to be merged into or waived by the instruments of Closing.  Each party
shall have the right to bring an action against the other on the breach of a
representation or warranty or covenant hereunder or in the documents delivered
by Seller at the Closing, but only on the following conditions:  (1) the party
bringing the action for breach first learns of the breach after Closing and, in
the case of a claim for breach of representatives or warranties, files such
action within the Survival Period and (2) neither party shall have the right to
bring a cause of action for a breach of a representation or warranty or covenant
unless the damage to such party on account of such breach (individually or when
combined with damages from other breaches) equals or exceeds $250,000, and then
only to the extent of such excess.  Neither party shall have any liability after
Closing for the breach of a representation or warranty or covenant hereunder of
which the other party hereto had knowledge as of Closing.  In no event shall
either party be liable to the other party for incidental, consequential, or
punitive damages as a result of the breach of any or all representations or
warranties set forth in this Agreement.  The provisions of this Section 4.01
shall survive the Closing.

 

ARTICLE 5.  MISCELLANEOUS

 

Section 5.01.           Parties Bound; Assignment.  This Agreement, and the
terms, covenants, and conditions herein contained, shall inure to the benefit of
and be binding upon the heirs, personal representatives, successors, and assigns
of each of the parties hereto.

 

Section 5.02.         Headings.  The article, section, subsection, paragraph
and/or other headings of this Agreement are for convenience only and in no way
limit or enlarge the scope or meaning of the language hereof.

 

Section 5.03.         Invalidity and Waiver.  If any portion of this Agreement
is held invalid or inoperative, then so far as is reasonable and possible the
remainder of this Agreement shall be deemed valid and operative, and, to the
greatest extent legally possible, effect shall be given to the intent manifested
by the portion held invalid or inoperative.  The failure by either party to
enforce against the other any term or provision of this Agreement shall not be
deemed to be a waiver of such party’s right to enforce against the other party
the same or any other such term or provision in the future.

 

Section 5.04.         Governing Law.  This Agreement shall, in all respects, be
governed, construed, applied, and enforced in accordance with the laws of the
state New York.

 

Section 5.05.         Survival.  The provisions of this Agreement that
contemplate performance after the Closing and the obligations of the parties not
fully performed at the Closing (other than any unfulfilled closing conditions
which have been waived or deemed waived by the other party)

 

5

--------------------------------------------------------------------------------


 

shall survive the Closing and shall not be deemed to be merged into or waived by
the instruments of Closing.

 

Section 5.06.         Entirety and Amendments.  This Agreement embodies the
entire agreement between the parties and supersedes all prior agreements and
understandings relating to the Real Property.  This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.  All Exhibits hereto are incorporated herein by this
reference for all purposes.

 

Section 5.07.         Notices.  All notices required or permitted hereunder
shall be in writing and shall be served on the parties at the addresses set
forth below.  Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, or (c) by personal delivery.  Notice given in accordance herewith for
all permitted forms of notice other than by electronic mail, shall be effective
upon the earlier to occur of actual delivery to the address of the addressee or
refusal of receipt by the addressee.  Except for facsimile notices as described
above, no notice hereunder shall be effective if sent or delivered by electronic
means.  In no event shall this Agreement be altered, amended or modified by
electronic mail or electronic record.  A party’s address may be changed by
written notice to the other party; provided, however, that no notice of a change
of address shall be effective until actual receipt of such notice.

 

 

Seller:

iStar REO Holdings TRS LLC

 

 

c/o iStar Inc.

 

 

1114 Avenue of the Americas

 

 

39th Floor

 

 

New York, New York 10036

 

 

Attention:              Chief Legal Officer

 

 

Copy:     General Counsel

 

 

Telephone:            212-930-9400

 

 

Facsimile:              212-930-9494

 

 

E-mail:   nmatis@iStar.com

 

 

 

 

Purchaser:

Safety Income and Growth Operating Partnership LP

 

 

c/o iStar Inc.

 

 

1114 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attention:

Mary-Beth Roselle, Esq.

 

 

Telephone:

212-930-9481

 

 

Facsimile:

212-930-9494

 

 

E-mail:

mroselle@istar.com

 

6

--------------------------------------------------------------------------------


 

Section 5.08.         Execution in Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of such counterparts shall constitute one Agreement.

 

Section 5.09.           No Third Party Beneficiary.  The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

7

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO ASSIGNMENT, ASSUMPTION AND MEMBERSHIP INTEREST TRANSFER
AGREEMENT

BY AND BETWEEN iSTAR REO HOLDINGS TRS LLC

AND

SAFETY INCOME AND GROWTH OPERATING PARTNERSHIP LP

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

 

iSTAR REO HOLDINGS TRS LLC, a Delaware limited liability company

 

 

 

 

 

Date

By:

/s/ Geoffrey G. Jervis

 

Name: Geoffrey G. Jervis

June 27, 2017

 

Title: Chief Operating Officer & Chief Financial Officer

 

 

 

 

 

SAFETY INCOME AND GROWTH PARTNERSHIP LP, a Delaware limited partnership

 

 

 

 

 

Date

By:

/s/ Geoffrey G. Jervis

 

Name: Geoffrey G. Jervis

June 27, 2017

 

Title: Chief Operating Officer & Chief Financial Officer

 

 

 

[Signature Page to Assignment and

Transfer Agreement - South]

 

--------------------------------------------------------------------------------